t c memo united_states tax_court james william harris petitioner v commissioner of internal revenue respondent docket no 10033-10l filed date james william harris pro_se robert francis saal and carroll de groff lansdell for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court to review determinations of respondent’s office of appeals appeals sustaining a notice_of_federal_tax_lien nftl filing and a proposed levy to collect from him federal_income_tax for and or following a short trial of this case we decide two issues whether petitioner may challenge his underlying tax_liabilities for through we hold he may not and whether appeals abused its discretion in sustaining the above-referenced collection actions we hold it did not findings_of_fact some facts were stipulated we incorporate by this reference the stipulation of facts and the accompanying exhibits petitioner resided in new jersey when he petitioned the court petitioner a graduate of the u s military academy at west point failed to file federal_income_tax returns for through respondent as he was authorized to do under sec_6020 prepared a substitute for return on behalf of petitioner for each of those years respondent subsequently issued to petitioner a notice_of_deficiency for each year and assessed tax addition_to_tax and statutory interest after petitioner failed to pay the liabilities or challenge the same in court 1unless otherwise indicated section references are to the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest whole dollar 2although the record does not include copies of the notices of deficiency for through respondent submitted at trial copies of forms certificate of assessments payments and other specified matters indicating that notices of deficiency were issued to petitioner for those years the forms reflect that additional tax was assessed by examination audit deficiency per default of day continued respondent made notice_and_demand for payment by issuing to petitioner nine notices advising him that he owed tax for through respondent proposed to collect by levy petitioner’s unpaid tax_liabilities for through and he filed a notice_of_federal_tax_lien to secure petitioner’s payment of his through tax_liabilities as to the former levy collection action on date respondent issued to petitioner a notice of intent to continued letter as we noted in jordan v commissioner tcmemo_2011_243 102_tcm_386 quoting chief_counsel notice cc-2006-19 date supplementing 134_tc_1 form ‘currently provide s verification of assessment of the liability and the sending of collection notices’ but it is silent on whether the form_4340 provides verification that the notice_of_deficiency was mailed we went on to note that two recent unreported district_court cases stated that the forms provided by the internal_revenue_service irs did not state that a notice_of_deficiency had been mailed to the taxpayers but that the statement additional tax assessed by examination audit deficiency per default of day letter was nonetheless evidence that a notice_of_deficiency had been mailed id citing united_states v stevenson a f t r 2d e d pa and laeger v united_states a f t r 2d w d la thus we look to the forms as probative of the fact that the notices of deficiency were issued to petitioner unless credible_evidence shows they were not petitioner did not offer credible_evidence that he did not receive the notice_of_deficiency for each of the years through petitioner acknowledged at trial that the notices of deficiency issued to him correctly listed his name and address and he admitted to receiving one notice_of_deficiency on the basis of the foregoing we are satisfied that a notice_of_deficiency for each year at issue was mailed to petitioner’s last_known_address 3notices were sent to petitioner for on date date and date for on date and date for on date and date and for on date and date levy and notice of your right to a hearing final levy notice the final levy notice notified petitioner that respondent intended to levy on his property to collect from him dollar_figure of unpaid tax penalties and interest relating to his through federal_income_tax liabilities as to the latter lien collection action on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 final lien notice the final lien notice advised petitioner that respondent had filed a lien in favor of the united_states to collect from petitioner dollar_figure of unpaid tax relating to his through federal_income_tax liabilities on date petitioner mailed to respondent form request for a collection_due_process or equivalent_hearing concerning petitioner’s through federal_income_tax liabilities the form requested a hearing to review the propriety of the nftl filing and the proposed levy action the form indicated that petitioner’s basis for the hearing was the internal revenue service’s irs gross violations of law and procedure petitioner’s collection_due_process cdp request was assigned to settlement officer jesse voysest so voysest in appeals’ office in newark new jersey 4although the record does not include a copy of the final lien notice the parties have stipulated that such a letter was issued to petitioner on date so voysest mailed to petitioner a letter scheduling petitioner’s cdp hearing by telephone for date the letter asked that petitioner contact so voysest within days if the scheduled time and date were not convenient for him or if he preferred to hold a face-to-face hearing at the appeals_office closest to his residence the letter further advised petitioner that so voysest had to consider any nonfrivolous issues that he desired to discuss finally the letter advised petitioner that if he did not participate in the cdp hearing or respond to the letter appeals would issue a notice_of_determination based on previously filed information on date so voysest telephoned petitioner to hold the scheduled cdp hearing petitioner told so voysest that he had not received the letter dated date with sufficient time to request a face-to-face hearing if at all because he had been traveling for business and had not opened his mail so voysest’s case activity record observed that petitioner appeared to be raising constitutional and frivolous arguments during the telephone call so voysest 5although the letter indicated that petitioner’s cdp hearing request was also made with respect to an nftl filing for his tax_year the record is unclear whether an nftl was filed for that period 6the parties’ stipulation of facts which includes handwritten notes on this point is unclear whether the letter dated date was never received or did not allow petitioner enough time to request a face-to-face hearing allowed petitioner until date to provide a basis for his dispute at which time so voysest would determine whether a face-to-face hearing was proper in a letter dated date received on date petitioner provided to so voysest a complete package in connection with his cdp hearing request the letter raised various legal procedural and constitutional arguments as to petitioner’s claimed nonreceipt of statutory notices of deficiency and the validity of sec_6020 among the arguments raised were that there was not a conceivable lawful basis for the collection action because the irs’ allegations against him were based on fraud the letter also stated petitioner’s baseless belief that he could not be accused of tax_evasion because he claims to have consulted with a tax professional in or around the record does not 7attached to petitioner’s package was a 10-page letter seeking information with respect to his through federal_income_tax returns and advancing various arguments that we consider to be frivolous the letterhead indicates that the letter was prepared by the offices of wayne a paul c p a though we note that the letter is signed by petitioner and not an individual in mr paul’s office among the arguments advanced in page of the letter were that petitioner had not been given notice that a tax was being imposed upon him he was required to file a specific federal_income_tax form or he was required to keep books_or_records to determine his tax_liability to the u s treasury another frivolous argument raised on pages and of the letter is that the federal government lacks jurisdiction to exert taxing power over petitioner because as he and his representatives apparently believe he does not reside or work in any location where the united_states has jurisdiction suggest that petitioner has consulted with a tax professional for any year at issue finally the package included roughly pages of letters statutes and tables of authorities among other items petitioner asserted a challenge to the irs’ jurisdiction because as we understand him to assert he is a sovereign citizen of the state of new jersey and not a citizen_of_the_united_states although petitioner’s packet raised other issues as discussed below we deem them irrelevant to the instant case so voysest considered petitioner’s arguments frivolous and sustained the nftl filing and the proposed levy so voysest reflected her findings and determinations in a notice_of_determination issued to petitioner on date petitioner petitioned the court for judicial review of the notice_of_determination with respect to the collection actions for through and he subsequently amended his petition to request review of the collection action with respect to as well rather than try to explain petitioner’s assignments of error as stated in the notice_of_determination which we reject as tax-protester rhetoric we address those arguments in our opinion section below opinion sec_6301 empowers the commissioner to collect the taxes imposed by the internal revenue laws to further that objective congress has provided that the commissioner may effect the collection_of_taxes by among other methods liens and levies sec_6321 imposes a lien in favor of the united_states on all property and property rights of a taxpayer liable for taxes after a demand for the payment of the taxes has been made and the taxpayer fails to pay those taxes the lien arises at the time assessment is made and continues until the assessed amount is satisfied or is unenforceable by lapse of time sec_6322 sec_6331 authorizes the commissioner to levy upon all property or property rights of any taxpayer liable for any_tax who neglects or refuses to pay that liability within days after notice_and_demand for payment was made before the commissioner may pursue collection by lien or levy however he must notify the affected taxpayer in writing of his or her right to a hearing with an impartial appeals officer see sec_6320 and b relating to liens a and b relating to levies where a hearing is requested whether in response to an nftl filing or a proposed levy the presiding appeals officer must satisfy the standards set forth in sec_6330 see sec_6320 sec_6330 under sec_6330 a taxpayer may raise at the hearing any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection actions and potential collection alternatives such as an installment_agreement or an offer-in- compromise among others sec_6330 a taxpayer is precluded from challenging the existence or amount of the underlying tax_liability unless the individual did not receive a notice_of_deficiency for the tax_liability or was not otherwise provided with an opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 114_tc_176 an appeals officer is not required to consider frivolous arguments see 115_tc_576 after the hearing appeals issues a notice_of_determination setting forth the findings and decisions as to whether the proposed collection actions may proceed sec_6330 sec_301_6320-1 q a-e8 e q a-e8 proced admin regs appeals must take into consideration a verification that the requirements of applicable law and administrative procedure have been met b relevant issues raised by the taxpayer concerning the collection actions and c whether the proposed collection actions balance the need for efficient collection of tax with the taxpayer’s legitimate concern that the collection actions be no more intrusive than necessary sec_6330 the taxpayer may petition the court for judicial review of the notice_of_determination sec_6330 see also rule b the petition and the amended petition contain or so pages of assignments of error concerning respondent’s determination of petitioner’s through federal_income_tax liabilities and respondent’s collection efforts of the same we bifurcate petitioner’s arguments into those challenging his liability for federal_income_tax and those challenging the related collection actions we consider each point in turn as to petitioner’s attempt to challenge his liabilities for through the petition alleges that no valid assessment was made to support the collection action because the irs lacks authority to act under sec_6020 and a valid notice_of_deficiency was not issued for any year at issue because there was never a valid assessment petitioner’s positions in addition to being wholly without merit may not be raised in this collection review proceeding sec_6330 precludes a taxpayer from challenging the existence or the amount of an underlying liability unless the individual did not receive a notice_of_deficiency for that liability or did not otherwise have an opportunity to dispute the liability respondent mailed to petitioner notices of deficiency for the years at issue and petitioner did not petition for judicial review of the deficiency determinations contained therein accordingly petitioner may not challenge the amounts or existence of his underlying tax_liabilities for through because the validity of the underlying tax_liability is not at issue we review appeals’ determinations for abuse_of_discretion 348_fedappx_806 3d cir aff’g tcmemo_2008_117 95_tcm_1427 sego v commissioner t c pincite goza v commissioner t c pincite abuse_of_discretion exists where the appeals officer’s determinations are arbitrary capricious or without sound basis in fact or law 129_tc_107 8even if petitioner was entitled to challenge his underlying tax_liabilities which he is not his claims are indistinguishable from arguments uniformly rejected by this court and the u s court_of_appeals for the third circuit the likely venue for appeal of this case see 443_fedappx_736 3d cir rejecting the argument that the irs lacks the authority to prepare substitutes for returns under sec_6020 aff’g tcmemo_2010_47 99_tcm_1181 431_fedappx_210 3d cir a valid purpose of a substitute for return under sec_6020 is the assessment of a taxpayer’s deficiency and additions to tax seaver v commissioner tcmemo_2012_55 103_tcm_1261 rejecting as frivolous the claim that there can be no assessment on the basis of a substitute for return we understand petitioner by virtue of his reliance on a letter from mr paul to also assert that the irs lacks jurisdiction to tax him because he claims to be a citizen of the state of new jersey but not of the united_states similar arguments have likewise been rejected as frivolous see 285_fedappx_956 3d cir characterizing as frivolous the claim that a taxpayer born in the united_states who resided in the state of pennsylvania was not a citizen or resident for federal_income_tax purposes petitioner’s challenges to the propriety of the collection actions as stated in the petition are that he did not receive notice_and_demand for payment under sec_6303 so voysest did not provide to him a statement that the requirements of any applicable law or administrative procedure had been met so voysest denied him the right to a hearing and the opportunity to dispute the existence of liability by refusing to consider arguments deemed frivolous and a cdp hearing was not held and the ‘determination’ at issue is a fraud and a mockery emphasis omitted on the basis of the foregoing petitioner concludes that so voysest acted without sound basis in law or fact in issuing the notice_of_determination we reject petitioner’s arguments as unpersuasive first we reject petitioner’s claim that assessment of his through federal_income_tax liabilities is invalid because he did not receive notice_and_demand for payment as required by sec_6303 this claim is contradicted by substantive evidence in the record showing that notice_and_demand for payment was made frequently throughout and notice_and_demand for payment has been made when the commissioner informs the taxpayer of the amount owed and requests payment of the same see collins v commissioner tcmemo_2003_ 86_tcm_469 and cases cited thereat as the notice_of_determination states and the forms support petitioner received nine notices of balance due for through the sec_6303 notice_and_demand requirement is satisfied by receipt of the notices of balance due and the final levy notice see 119_tc_252 see also 7_f3d_137 9th cir form may be used to show that notice_and_demand for payment has been made 953_f2d_531 9th cir notice of balance due and notice_of_intent_to_levy satisfied sec_6303 despite petitioner’s contrary claims the record makes clear that he received notice_and_demand for payment second we disagree with petitioner that it was an abuse_of_discretion for so voysest not to provide to him a statement that the requirements of applicable law and administrative procedure had been met sec_6330 provides that the a ppeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met along the same line sec_6330 requires only that the appeals officer consider whether the requirements of applicable law or administrative procedure have been met in issuing the notice_of_determination neither sec_6330 nor a required so voysest to provide proof to petitioner during the cdp hearing that these requirements had been met see 124_tc_189 tinnerman v commissioner tcmemo_2010_ 100_tcm_20 the appeals officer’s obligation to a taxpayer under sec_6330 does not include providing a particular form to the taxpayer aff’d 448_fedappx_73 d c cir as explained in the notice_of_determination so voysest considered and verified that the requirements of applicable law or administrative procedure had been met before sustaining the collection actions with respect to petitioner in this regard so voysest satisfied her obligation to petitioner under sec_6330 accordingly it was not an abuse_of_discretion when so voysest declined to give to petitioner a written_statement that the requirements of any applicable law or administrative procedure had been met third we reject petitioner’s claim that it was an abuse_of_discretion for so voysest not to offer him a further hearing or chance to dispute the underlying tax_liabilities as explained above petitioner was not allowed to challenge his underlying tax_liabilities because he received but did not petition for redetermination of notices of deficiency covering each year at issue nor was it an abuse_of_discretion for so voysest to decline to hear petitioner’s frivolous arguments as we conclude they were where an appeals officer exercises his or her discretion to terminate a cdp hearing because the claims advanced lack merit we will uphold that determination where it is not arbitrary or capricious but grounded in law and fact cf sec_6330 where a cdp hearing request is determined to be frivolous the request shall not be subject_to any further judicial or administrative review tinnerman v commissioner t c m pincite schwersensky v commissioner tcmemo_2006_178 92_tcm_177 an appeals officer’s decision to end a cdp hearing after being presented with only tax-protester arguments did not warrant remanding the case to appeals for further consideration kolker v commissioner tcmemo_2004_288 88_tcm_639 the decision to terminate a cdp hearing in which only frivolous arguments were raised was not evidence of bias but demonstrated that there is a limit to the tax system’s tolerance for unproductive and frivolous exchanges regarding a taxpayer’s obligations to file returns and pay tax fourth we dismiss as disingenuous petitioner’s position that a cdp hearing was not held or that the notice_of_determination was a fraud petitioner by virtue of his deliberate disregard for clearly established precedents requiring him to pay federal_income_tax and file the related returns has attempted to turn the irs and this court into a mockery for his shopworn tax-protester rhetoric the record is clear that petitioner was provided a cdp hearing by telephone on march but that a face-to-face hearing was terminated because of his frivolous arguments any contrary claim by petitioner is not supported by the record as detailed in the notice_of_determination appeals afforded petitioner every opportunity to which sec_6330 entitled him so voysest verified that the legal and procedural requirements had been met by reviewing irs computer records to confirm that notice_and_demand for payment had been made that the final lien and levy notices had been issued and that petitioner received notice of his right to cdp hearing see 118_tc_365 ndollar_figure aff’d 329_f3d_1224 11th cir consistent with sec_6330 so voysest declined to consider frivolous issues that petitioner raised so voysest was unable to consider collection alternatives because petitioner did not offer any finally so voysest balanced the requirement that the lien and levy be no more intrusive than necessary against the requirement to efficiently collect petitioner’s unpaid tax_liabilities for through as a result we shall sustain respondent’s collection actions at issue in this proceeding petitioner’s remaining arguments have been rejected as irrelevant meritless or incomprehensible to reflect the foregoing decision will be entered for respondent
